369 F.2d 700
In the Matter of NASSAU PRESS, INCORPORATED, Bankrupt.LONG ISLAND NATIONAL BANK, Petitioner-Appellant,Sidney GREGORY, Trustee in Bankruptcy of Nassau Press, Incorporated, Respondent-Appellee.
No. 21.
Docket 30431.
United States Court of Appeals Second Circuit.
Argued September 27, 1966.
Decided October 13, 1966.

Appeal from so much of the order of the United States District Court for the Eastern District of New York, Jacob Mishler, J., as denies priority to the appellant as a secured creditor of the sum of $14,000.11 due on account of a loan secured by the chattel mortgage dated February 16, 1962.
Bernard Jeffrey, Freeport, N. Y. (Mullooly, Mullen & Jeffrey, Freeport, N. Y.), for appellant.
John G. Crowe (Ridgway, Ridgway & Slote, New York City), for appellee.
Before MOORE, FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Mishler, 259 F. Supp. 666, E.D.N.Y.1966.